DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to filling filed on May 11th, 2020
Claim 2 is canceled 
Claims 1 and 3-10 are currently pending

Response to Amendment
The Amendment filed May 17th, 2022 has been entered. Claims 1 and 3-10 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and rejections previously set forth in the Non-Final Office Action mailed March 15th, 2022. However, new rejection based on the newly filled claims are presented below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May, 11th, 2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites that the processor performs the functionality of “using a plurality of models predefined for each type of moving object, estimate the movement trajectory including a future state of the moving object from the trajectory information and calculate a likelihood for each type of moving object”.

The claim is indefinite because it cannot be determined whether each type of moving object is predefined by a plurality of models or whether there are a plurality of models defined for respective types of moving objects.  In addition, the phrase “calculate a likelihood for each type of moving object” suggest that likelihoods are collected for a plurality of moving objects when only one moving object has been previously presented.

It is suggested that the limitation be rewritten to read: 

“using a plurality of predefined models for respective types of moving objects, estimate movement trajectories of the moving object corresponding to each of the respective types of moving objects and calculate likelihoods of the moving object comprising each of the respective types of moving objects; and
identify the type of the moving object according to the calculated likelihoods” 

Claims 3-6 are dependent on and incorporate the limitations of claim 1 and are therefore also rejected under 35 USC 112(b).  Furthermore, when curing the above deficiency of claim 1, claims 3-6 should be corrected to reflect any changes to claim 1.

Claim 7 recites that the processor performs the functionality of “estimate the movement trajectory including a future state of the moving object from the trajectory information, and calculate a likelihood of the estimated movement trajectory for each type of moving object”

The claim is indefinite because it cannot be determined what “each type of moving object” is referencing and it suggests that there is a plurality of objects when only one moving object has been previously presented.

It is suggested that the limitation be rewritten to read:

“for each of a plurality of types of moving object, estimate the movement trajectory including a future state of the moving object from the trajectory information, and calculate a likelihood of the estimated movement trajectory”

Claims 8-9 are dependent on and incorporate the limitations of claim 7 and are therefore also rejected under 35 USC 112(b).  Furthermore, when curing the above deficiency of claim 7, claims 8-9 should be corrected to reflect any changes to claim 7.


Claim 10 recites that the method performs the steps of “estimating the movement trajectory including a future state of the moving object from the trajectory information and calculating a likelihood of the estimated movement trajectory for each type of the moving object and identifying the type of the moving object according to the likelihood.”
The claim is indefinite because it cannot be determined what “each type of moving object” is referencing and it suggests that there is a plurality of objects when only one moving object has been previously presented.

It is suggested that the limitation be rewritten to read:

“for each of a plurality of types of moving object, estimate the movement trajectory including a future state of the moving object from the trajectory information, and calculate a likelihood of the estimated movement trajectory”

Allowable Subject Matter
Claims 1 and 3-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANWAR MOHAMED whose telephone number is (571) 272-3562.  The examiner can normally be reached during the hours, 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
.
/ANWAR MOHAMED/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661